Case 7:19-cr-00735 Document 1 Filed on 03/29/19 in TXSD Page 1 of 1

; _ United States District Court
AO 91 (Rev 8/01) Criminal Complaint ; Southem District of Texas

{Ler

 

United States District Court . | MAR 29 2019

SOUTHERN DISTRICT OF TEXAS David J. Bradley, Clerk.
McALLEN DIVISION

 

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Roney Gabriel Martinez-Galeas

Case Number: M-19- 0714-M
A\\A. Dielmer Martinez-Galeas

IAE YOB: 1982
Honduras
(Name and Address of Defendant)

|

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about March 27, 2019! in Starr County, in

the Southern District of Texas

(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and .
thereafter was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Senior Patrol Agent and that this complaint.is based on the
following facts:

 

"Roney Gabriel Martinez-Galeas was encountered by Border Patrol Agents near Roma, Texas on March 27, 2019. The investigating ©
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on March 27, 2019, near Roma, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on October 8, 2009 through Phoenix, Arizona. Prior to Deportation/Exclusion the -
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On September 18, 2009 the defendant was convicted of 8 USC 1326, Re-entry of a Previously Removed Alien and
was sentenced to time served and twelve (12) months supervised release term.

Continued on the ved sheet and made a part of this complaint:

   

 

: Sworn to WU me oe subscribed iyi my presence, ,
March 29, 2019 B. af @a~  micke Senior Patrol Agent
Peter E. Ormsby — , U.S. Magistrate Judge fF

Name and Title of Judicial Officer Signature of Judicial Officer

 
